Title: From George Washington to Colonel Daniel Brodhead, 14 March 1780
From: Washington, George
To: Brodhead, Daniel


          
            Dear Sir
            Head Quarters Morris Town 14th March 1780.
          
          I have recd your favor of the 11th ulto. You will, I imagine, long before this time, have received mine of the 4th January, which acknowledges yours of the 10th and 22d Novemr and 13th December—What I hinted in that letter, respecting ⟨an exp⟩edition against the Natches and the English settlements upon the Missisippi, is now at an end, the Spaniards having already possessed those Posts.
          From the accounts which you have received of the enemy’s force at Detroit, and my Ideas of yours (having recd no late Returns) it ⟨is evident⟩ that you can make no attempt upon that place: But, if you think yourself competent to an excursion against any of the hostile tribes of Indians, you are at liberty, as I have mentioned in some of my former letters, to undertake it.
          In your next Return, be pleased to let me know the different terms of service of your own Regiment and of the 9th Virginia—and let the Returns, of late Rawlins’s and the independent Companies, not only specify the terms of service, but to what States the Men, who compose them, belong—This is necessary to enable me to give the States credit for their Men serving in detached Corps.
          I had, upon the 8th February, desired the Board of War to prepare a certain quantity of Ordnance and Stores for Fort Pitt, and

recommended to them, to endeavour to send them up while the Snow was on the ground, if the⟨y⟩ should be of opinion that it would be possible to pass the Mountains at that season. I imagine it was deemed impracticable as they wrote me on the 4th instant, that the stores were ready, and would go off as soon as the Roads would permit—I have directed General Knox to detach an Officer of Artillery with a proper number of Men for the duty of the Garrison of Fort Pitt.
          I am under the necessity of disapproving the sentence against Lt Gordon on account of the irregular constitution of the Court. A General Court Martial can only be held by order of the Commander in Chief—or, of a General Officer commanding a separate departm⟨ent, or⟩ in any one of the States—But that justice may be duely administered, I enclose a power, by which, Mr Gordon may be brought to a new trial, as may any other prisoners, whose cases may require a General Court. I return the former proceedings.
          My apprehensions that the Boats would be lost, if they were suffered to be taken into employ, for common purposes, was the reason of my directing them to be carefully laid up, untill wanted. And I perceive, by your letter, that my fears were not groundless. The expence of the materials for Boat building, and the Wages of proper Workmen are at this time so enormous, that, as there is little or no prospect of any offensive operations, I shall not give orders for the number of Carpenters you mention. The Boats that have been saved are, I imagine, more than sufficient for the purposes of transporting Stores &ca from post to post. I have desired the Board of War to direct a few Armourers ⟨to be⟩ sent up.
          In one of your former letters you expressed a wish of coming down the Country to visit your family. Upon the prospect of matters at that time, I did not think it expedient for y⟨ou⟩ to leave the post: But I think in the prese⟨nt⟩ situation of Affairs to the Westward, you may take an opportunity of doing it. You will be the best judge of the matter when this gets ⟨to⟩ your hands, and will determine upon the prop⟨riety⟩ of the measure from circumstances. I take it for granted that Colo. Gibson will remain at the post should you come down, as I would not chuse that a place of such consequence should be intrusted to an Officer of inferior Rank. I am with great Regard Dear Sir Your most obt Servt
          
            Go: Washington
          
        